UNITED STATES DISTRICT COURT :
SOUTHERN DISTRICT OF NEW YORK : F

 

ba
4
=
a
<=
he
oS
: Ro
te oS }
sa —_
ip; ©
 naiiainiesaiieaeasnupnenaannneinannaen

Elohim EPF USA, Inc.,

eT

Plaintiff,

19-cv-2431 (AJN)
—y—-

ORDER
162 D & Y Corp., ef al,

Defendants.

 

 

ALISON J. NATHAN, District Judge:
On October 18, 2019, Plaintiff submitted a letter to the Court addressing whether joinder
of Defendants in this case is proper. Dkt. No. 27. Defendants have not submitted any response

to this letter. If they wish to respond, they shall do so by November 25, 2019.
SO ORDERED.

Dated: November \e , 2019

New York, New York
AN \\

\Y ALISON J. NATHAN
United States District Judge

 
